MEMORANDUM **
Lloyd Pragasam appeals pro se from the district court’s judgment in favor of the United States in its petition for approval of a levy on his house to secure payment for taxes from 1995 through 1997. We have jurisdiction pursuant to 26 U.S.C. § 1291. Whether the district court had subject matter jurisdiction is a question of law we review de novo. Kruso v. Int’l Tel. & Tel. Corp., 872 F.2d 1416, 1421 (9th Cir.1989). We affirm.
The district court properly denied Pragasam’s motion to dismiss for lack of jurisdiction and his request to stay the levy action pending his appeal, because Pragasam was not appealing from a collection due process hearing. See 26 U.S.C. § 6330(e) (permitting the district court to suspend a levy action while an appeal from a collection due process hearing is pending in tax court). Rather, Pragasam was appealing from an equivalent administrative hearing that resulted in an adverse decision letter. See 26 C.F.R. § 301.6320-1(i)(2) Q & A 1-3 (stating that the suspension clause of section 6330(e) applies to CDP hearings only and not to equivalent hearings).
Under either a clear error or de novo standard of review, we hold that the district court did not err in determining that the government established the elements of a prima facie case supporting levy based on the affidavit of an Internal Revenue Service appeals officer who averred that Pragasam had not paid assessed taxes, proper legal and administrative procedures were followed, and no reasonable collection alternative exists. See 26 C.F.R. § 301.6334 — 1(d)(1). Because Pragasam did not rebut the prima facie showing, see 26 C.F.R. § 301.6334-1(d)(2), we uphold the district court’s approval of the levy under 26 U.S.C. § 6334(e)(1).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provid*189ed by 9th Cir. R. 36-3.